                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:17-CV-00250-FL

WILLIAM B. SITORIUS,                    )
                                        )
             Plaintiff,                 )
                                        )           ORDER
v.                                      )
                                        )
ANDREW SAUL,                            )
 Commissioner of Social Security,       )
                                        )
             Defendant.                 )
                                        )

      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act (the “Act”), 42 U.S.C. § 406(b), in the amount of

$22,782.25. Attorney’s fees under section 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been

awarded attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, in the amount of $6,200.00 (ECF No. 37).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.




         Case 7:17-cv-00250-FL Document 40 Filed 09/24/20 Page 1 of 2
      It is ORDERED that Plaintiff’s counsel be awarded fees under section 206(b)
                                                   22,782.25
of the Act, 42 U.S.C. § 406(b), in the amount of $_____________, and refund to

Plaintiff the smaller award between this amount and the EAJA award.
                       24th
      SO ORDERED, this ____ day of September, 2020.




                                ____________________________
                                Louise W. Flanagan
                                United States District Judge




         Case 7:17-cv-00250-FL Document 40 Filed 09/24/20 Page 2 of 2
